Title: To Thomas Jefferson from Albert Gallatin, 13 October 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Sir,
            Treasury Department October 13th. 1802
          
          I have the honor to enclose a second Report of the Chamber of commerce of Philadelphia, and a letter from the Commissioners appointed by the State of Delaware for the purpose of applying certain monies to the erection of piers near New castle; both of which documents relate to the application of the sums appropriated by the law of last Session, for the repairs and erection of piers in the river Delaware.
          
          From these and the former communications on the same subject, it appears that the manner of applying the money which will be generally most agreable to the persons interested in the navigation of the Delaware, will be the erection of the intended piers, at Reedy-Island and at New castle.
          I am inclined to believe not only that the selection of those two places is the most advantageous to the commercial Interest of Pennsylvania & Delaware, but that the intended piers will, in both places, afford a protection to the public Ships of the United States, which they cannot now find in any part of the river below Philadelphia
          From those considerations, I am induced to submit to your consideration the propriety of authorizing the expenditure of the balance (amounting to, near, 24,000 dollars) of the appropriation which will remain after having completed the repairs, to the erection of the intended new Piers at the two abovementioned Places.
          I have the honor to be, with great respect, Sir, Your obedt. Servant
          
            Albert Gallatin
          
          
            Depth low water at New castle piers 24 feet.
            Do.  Do.  Do. at Reedy Isld. new do. 23 do.
            common Tides rising 7 feet.
          
        